UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2009  August 31, 2010 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2010 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2009 - August 31, 2010 Institutional 7-DaySEC Vanguard MoneyMarket Yield 2 : Vanguard CMT Funds Fund Funds Average 1 8/31/2010 Total Returns Market Liquidity 0.23% 0.09% 0.31% Municipal Cash Management 0.23  0.26 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 8/31/2010 These Profiles provide a snapshot of each funds characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.31% Average Weighted Maturity 34 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 23.9% Commercial Paper 15.5 Repurchase Agreements 16.0 U.S. Government and Agency Obligations 42.2 Tax-Exempt Municipal Bonds 1.3 Money Market Fund 1.1 Distribution by Credit Quality 2 (% of portfolio) Aaa 60.5% Aa 31.9 A 7.6 1 The expense ratio shown is from the prospectus dated December 28, 2009, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2010, was 0.005%. 2 Ratings: Moodys Investor Service. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.26% Average Weighted Maturity 7 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) MIG-1/SP-1+ 89.0% A-1/P-1 11.0 Largest State Concentrations 3 Illinois 9.4% New York 8.4 Florida 8.3 Ohio 7.7 Texas 6.7 North Carolina 4.4 Indiana 4.2 Colorado 3.7 California 3.7 Massachusetts 2.9 Top Ten 59.4% 1 The expense ratio shown is from the prospectus dated December 28, 2009, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2010, was 0.01%. 2 Ratings: Moodys Investor Service, Standard & Poors. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended June 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Since Inception Market Liquidity 7/19/2004 0.24% 3.11% 2.98% Municipal Cash Management 7/19/2004 0.24 2.20 2.15 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. In addition, the fund publishes its holdings on a monthly basis at vanguard.com. Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (42.4%) 2 Fannie Mae Discount Notes 0.180% 9/8/10 250,100 250,091 2 Fannie Mae Discount Notes 0.190% 9/15/10 378,939 378,911 2 Fannie Mae Discount Notes 0.190% 9/20/10 34,500 34,497 2 Fannie Mae Discount Notes 0.190% 9/23/10 100,000 99,988 2 Fannie Mae Discount Notes 0.170% 10/4/10 243,590 243,552 2 Fannie Mae Discount Notes 0.170% 10/6/10 64,100 64,089 2 Fannie Mae Discount Notes 0.190%0.200% 10/13/10 210,600 210,552 2 Fannie Mae Discount Notes 0.190% 11/3/10 50,000 49,983 2 Fannie Mae Discount Notes 0.190% 11/10/10 11,000 10,996 2 Federal Home Loan Bank Discount Notes 0.185%0.190% 9/15/10 412,000 411,970 2 Federal Home Loan Bank Discount Notes 0.190%0.192% 9/17/10 243,000 242,979 2 Federal Home Loan Bank Discount Notes 0.170% 10/6/10 20,000 19,997 2 Federal Home Loan Bank Discount Notes 0.190%0.200% 10/13/10 260,162 260,102 2 Federal Home Loan Bank Discount Notes 0.200% 10/15/10 110,922 110,895 2 Federal Home Loan Bank Discount Notes 0.180% 10/20/10 61,000 60,985 2,3 Federal Home Loan Banks 0.270% 9/1/10 27,000 26,988 2,3 Federal Home Loan Banks 0.235% 9/1/10 95,000 94,967 2,3 Federal Home Loan Banks 0.227% 9/1/10 90,000 89,962 2,3 Federal Home Loan Banks 0.254% 11/13/10 237,170 237,136 2,3 Federal Home Loan Mortgage Corp. 0.236% 9/1/10 96,000 95,944 2,3 Federal Home Loan Mortgage Corp. 0.215% 9/1/10 350,000 349,770 2,3 Federal Home Loan Mortgage Corp. 0.581% 10/7/10 350,000 350,010 2,3 Federal Home Loan Mortgage Corp. 0.355% 11/4/10 100,000 99,987 2,3 Federal Home Loan Mortgage Corp. 0.365% 11/5/10 250,000 250,040 2,3 Federal National Mortgage Assn. 0.162% 9/1/10 750,000 749,729 2,3 Federal National Mortgage Assn. 0.264% 11/13/10 510,000 509,965 2 Freddie Mac Discount Notes 0.200% 9/8/10 120,325 120,320 2 Freddie Mac Discount Notes 0.250% 10/6/10 235,000 234,943 2 Freddie Mac Discount Notes 0.250% 10/7/10 235,000 234,941 2 Freddie Mac Discount Notes 0.200% 10/12/10 159,857 159,821 2 Freddie Mac Discount Notes 0.190%0.200% 10/13/10 185,896 185,853 United States Treasury Bill 0.240% 9/23/10 1,000,000 999,853 United States Treasury Bill 0.161%0.180% 9/30/10 425,000 424,943 United States Treasury Bill 0.135% 10/7/10 600,000 599,919 United States Treasury Bill 0.146%0.150% 10/14/10 754,000 753,867 United States Treasury Bill 0.158% 10/21/10 350,000 349,923 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) United States Treasury Bill 0.155% 11/18/10 250,000 249,916 Total U.S. Government and Agency Obligations (Cost $9,618,384) 9,618,384 Commercial Paper (15.6%) Finance - Auto (1.8%) American Honda Finance Corp. 0.370%0.390% 9/2/10 81,000 80,999 American Honda Finance Corp. 0.380% 9/7/10 69,500 69,496 American Honda Finance Corp. 0.360% 10/18/10 55,300 55,274 American Honda Finance Corp. 0.330% 11/2/10 45,400 45,374 American Honda Finance Corp. 0.330% 11/10/10 33,000 32,979 Toyota Credit Canada Inc. 0.290% 11/17/10 4,400 4,397 Toyota Motor Credit Corp. 0.571% 9/1/10 20,000 20,000 Toyota Motor Credit Corp. 0.430% 10/18/10 27,300 27,285 Toyota Motor Credit Corp. 0.380% 10/27/10 17,700 17,689 Toyota Motor Credit Corp. 0.280% 11/16/10 17,500 17,490 Toyota Motor Credit Corp. 0.280% 11/23/10 42,000 41,973 412,956 Finance - Other (0.9%) General Electric Capital Corp. 0.481% 9/1/10 105,000 105,000 General Electric Capital Corp. 0.451% 9/13/10 100,000 99,985 204,985 Foreign Banks (10.4%) Abbey National NA LLC 0.600% 9/21/10 125,000 125,000 4 Australia & New Zealand Banking Group, Ltd. 0.471% 9/7/10 100,000 99,992 Banque et Caisse d'Epargne de L'Etat 0.320% 11/16/10 8,400 8,394 Banque et Caisse d'Epargne de L'Etat 0.295% 11/19/10 50,000 49,967 Banque et Caisse d'Epargne de L'Etat 0.290% 11/30/10 50,000 49,964 Banque et Caisse d'Epargne de L'Etat 0.315% 12/2/10 17,500 17,486 CBA (Delaware) Finance Inc. 0.365% 10/14/10 110,000 109,952 CBA (Delaware) Finance Inc. 0.365% 10/15/10 90,000 89,960 4 CBA (Delaware) Finance Inc. 0.471% 9/13/10 100,000 99,984 4 Commonwealth Bank of Australia 0.330% 10/22/10 55,000 54,974 4 Commonwealth Bank of Australia 0.290% 11/5/10 50,000 49,974 4 Danske Corp. 0.300% 9/3/10 134,000 133,998 4 Danske Corp. 0.516% 9/15/10 150,000 149,970 4 Danske Corp. 0.330% 9/17/10 50,000 49,993 4 Danske Corp. 0.461% 9/28/10 3,900 3,899 4 Danske Corp. 0.591% 9/29/10 200,000 199,908 4 DNB NOR Bank ASA 0.300% 11/1/10 195,900 195,800 4 National Australia Funding Inc. 0.320% 10/7/10 69,200 69,178 Nordea North America Inc. 0.410% 9/20/10 84,850 84,832 Nordea North America Inc. 0.370% 11/19/10 200,000 199,837 Rabobank USA Financial Corp. 0.320% 11/16/10 21,040 21,026 Svenska Handelsbanken Inc. 0.431% 11/16/10 100,000 99,909 4 Westpac Banking Corp. 0.350% 10/13/10 150,000 149,939 4 Westpac Banking Corp. 0.335% 10/21/10 250,000 249,884 2,363,820 Foreign Governments (0.5%) 4 Electricite de France 0.260% 10/28/10 27,000 26,989 4 Electricite de France 0.290% 11/29/10 75,000 74,946 101,935 Foreign Industrial (2.0%) 4 Nestle Capital Corp. 0.380% 9/3/10 19,400 19,400 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) 4 Nestle Capital Corp. 0.390% 10/1/10 51,400 51,383 4 Nestle Capital Corp. 0.240% 11/4/10 45,000 44,981 Nestle Finance International Ltd. 0.390% 10/1/10 77,100 77,075 Nestle Finance International Ltd. 0.350% 10/12/10 23,200 23,191 4 Novartis Finance Corp. 0.290% 12/1/10 10,500 10,492 4 Novartis Securities Investment Ltd 0.280% 11/15/10 12,400 12,393 4 Novartis Securities Investment Ltd 0.290% 12/1/10 16,500 16,488 4 Novartis Securities Investment Ltd 0.290% 12/2/10 13,000 12,990 4 Procter & Gamble Co. 0.250% 10/4/10 7,100 7,098 Procter & Gamble Co. 0.250% 10/12/10 4,450 4,449 4 Procter & Gamble Co. 0.250% 10/19/10 46,000 45,985 4 Procter & Gamble Co. 0.260% 11/3/10 36,425 36,408 4 Procter & Gamble Co. 0.250% 11/8/10 25,100 25,088 4 Procter & Gamble Co. 0.250% 11/10/10 12,400 12,394 4 Procter & Gamble Co. 0.270% 11/19/10 27,000 26,984 Toyota Credit Canada Inc. 0.420% 10/26/10 26,800 26,783 4 Total Capital Canada, Ltd. 0.260% 11/24/10 8,900 8,895 462,477 Total Commercial Paper (Cost $3,546,173) Certificates of Deposit (24.0%) Eurodollar Certificates of Deposit (9.4%) Commonwealth Bank of Australia 0.300% 10/29/10 150,000 150,000 Commonwealth Bank of Australia 0.480% 11/2/10 100,000 100,000 Credit Agricole S.A. 0.310% 9/13/10 120,000 120,000 DNB NOR Bank ASA (London Branch) 0.300% 11/12/10 100,000 100,000 HSBC Bank PLC 0.480% 9/17/10 250,000 250,000 HSBC Bank PLC 0.330% 10/25/10 250,000 250,000 HSBC Bank PLC 0.330% 10/26/10 100,000 100,000 HSBC BANK PLC 0.300% 11/4/10 95,000 95,000 Lloyds TSB Bank PLC 0.375% 11/12/10 220,000 220,000 National Australia Bank Ltd. 0.410% 10/29/10 250,000 250,004 National Australia Bank Ltd. 0.330% 11/1/10 250,000 250,000 National Australia Bank Ltd. 0.300% 11/4/10 120,000 120,000 Royal Bank of Scotland PLC 0.320% 10/12/10 62,000 62,000 Toronto Dominion Bank 0.290% 11/12/10 36,000 36,000 Toronto Dominion Bank 0.290% 11/12/10 35,000 35,000 2,138,004 Yankee Certificates of Deposit (14.6%) Abbey National Treasury Services PLC (US Branch) 0.540% 10/1/10 125,000 125,000 Abbey National Treasury Services PLC (US Branch) 0.650% 10/22/10 125,000 125,000 Abbey National Treasury Services PLC (US Branch) 0.570% 11/16/10 200,000 200,000 Abbey National Treasury Services PLC (US Branch) 0.530% 11/29/10 100,000 100,000 Bank of Montreal (Chicago Branch) 0.330% 9/20/10 90,000 90,000 Bank of Montreal (Chicago Branch) 0.380% 10/20/10 54,000 54,000 Bank of Nova Scotia (Houston Branch) 0.350% 10/14/10 250,000 250,000 Bank of Nova Scotia (Houston Branch) 0.330% 10/20/10 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.270% 11/5/10 150,000 149,999 DNB NOR Bank ASA (New York Branch) 0.500% 9/16/10 150,000 150,000 Lloyds TSB Bank PLC (New York Branch) 0.530% 9/14/10 175,000 175,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Lloyds TSB Bank PLC (New York Branch) 0.420% 11/2/10 40,000 40,000 Nordea Bank Finland PLC (New York Branch) 0.490% 9/15/10 200,000 200,000 Nordea Bank Finland PLC (New York Branch) 0.380% 10/18/10 50,000 50,001 Nordea Bank Finland PLC (New York Branch) 0.450% 11/12/10 100,000 99,998 Rabobank Nederland NV (New York Branch) 0.480% 9/14/10 25,000 25,000 Rabobank Nederland NV (New York Branch) 0.490% 9/14/10 50,000 50,000 Rabobank Nederland NV (New York Branch) 0.490% 9/15/10 99,000 99,001 Rabobank Nederland NV (New York Branch) 0.370% 10/1/10 50,000 50,002 Rabobank Nederland NV (New York Branch) 0.380% 10/15/10 15,000 15,000 Rabobank Nederland NV (New York Branch) 0.460% 11/5/10 60,400 60,409 Rabobank Nederland NV (New York Branch) 0.430% 11/15/10 150,000 150,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.335% 10/4/10 150,000 150,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.350% 10/4/10 110,000 110,000 Svenska Handelsbanken (New York Branch) 0.520% 9/2/10 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.490% 9/13/10 150,000 150,000 Svenska Handelsbanken (New York Branch) 0.490% 9/14/10 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.425% 10/25/10 15,000 15,001 Svenska Handelsbanken (New York Branch) 0.340% 10/26/10 175,000 175,011 Svenska Handelsbanken (New York Branch) 0.390% 10/29/10 60,000 60,005 Toronto Dominion Bank (New York Branch) 0.300% 10/22/10 45,000 45,000 3,313,427 Total Certificates of Deposit (Cost $5,451,431) Repurchase Agreements (16.2%) Barclays Capital Inc. (Dated 8/31/10, Repurchase Value $194,001,000, collateralized by U.S. Treasury Note 0.375%-1.000%, 9/30/11-8/31/12) 0.150% 9/1/10 194,000 194,000 Barclays Capital Inc. (Dated 8/31/10, Repurchase Value $350,002,000, collateralized by U.S. Treasury Bond 8.750%, 5/15/20 and U.S. Treasury Note 3.250%, 12/31/16) 0.240% 9/1/10 350,000 350,000 Barclays Capital Inc. (Dated 8/5/10, Repurchase Value $400,139,000, collateralized by Federal Home Loan Bank 3.375%, 6/24/11 and Federal National Mortgage Assn. 1.000%-2.750%, 4/4/12-3/13/14) 0.220% 10/1/10 400,000 400,000 BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $260,001,000, collateralized by U.S. Treasury Inflation Adjusted Bond 3.875%, 4/15/29) 0.200% 9/1/10 260,000 260,000 BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $235,002,000, collateralized by U.S. Treasury Inflation Adjusted Bond 2.500%, 1/15/29 and U.S. Treasury Inflation Adjusted Note 2.125%, 1/15/19) 0.240% 9/1/10 235,000 235,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $300,002,000, collateralized by U.S. Treasury Inflation Adjusted Bond 3.875%, 4/15/29 and U.S. Treasury Inflation Adjusted Note 2.625%, 7/15/17) 0.240% 9/1/10 300,000 300,000 Deutsche Bank Securities, Inc. (Dated 8/31/10, Repurchase Value $140,001,000, collateralized by U.S. Treasury Bond 8.125%, 8/15/19) 0.240% 9/1/10 140,000 140,000 Deutsche Bank Securities, Inc. (Dated 8/6/10, Repurchase Value $120,744,000, collateralized by Federal Home Loan Bank 1.050%-5.375%, 11/15/10-12/9/22, Federal Home Loan Bank Discount Note 10/6/10, Federal Home Loan Mortgage Discount Note 9/14/10, and Federal National Mortgage Assn. 2.625%, 11/20/14) 0.220% 10/4/10 120,700 120,700 Deutsche Bank Securities, Inc. (Dated 8/5/10, Repurchase Value $300,107,000, collateralized by U.S. Treasury Bill 0.000%, 12/16/10, U.S. Treasury Bond 6.125%, 8/15/29, U.S. Treasury Inflation Adjusted Note 1.375%, 1/15/20, and U.S. Treasury Note 4.375%-4.875%, 7/31/11- 8/15/12) 0.210% 10/5/10 300,000 300,000 Deutsche Bank Securities, Inc. (Dated 8/9/10, Repurchase Value $89,433,000, collateralized by U.S. Treasury Bond 4.375%, 5/15/40 and U.S. Treasury Note 3.125%, 5/15/19) 0.220% 10/8/10 89,400 89,400 J.P. Morgan Securities Inc. (Dated 8/31/10, Repurchase Value $340,002,000, collateralized by U.S. Treasury Note 3.125%, 5/15/19) 0.240% 9/1/10 340,000 340,000 Morgan Stanley (Dated 8/31/10, Repurchase Value $138,001,000, collateralized by U.S. Treasury Bond 5.500%-7.625%, 11/15/22-8/15/28 and U.S. Treasury Note 2.625%, 8/15/20) 0.190% 9/1/10 138,000 138,000 RBS Securities, Inc. (Dated 8/31/10, Repurchase Value $464,588,000, collateralized by U.S. Treasury Note 1.500%-3.875%, 12/31/13-5/15/18) 0.250% 9/1/10 464,585 464,585 RBS Securities, Inc. (Dated 8/6/10, Repurchase Value $43,715,000, collateralized by U.S. Treasury Note 4.250%, 8/15/14) 0.210% 10/4/10 43,700 43,700 RBS Securities, Inc. (Dated 8/17/10, Repurchase Value $80,428,000, collateralized by U.S. Treasury Note 4.125%, 5/15/15) 0.210% 10/15/10 80,400 80,400 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Societe Generale (Dated 8/9/10, Repurchase Value $35,807,000, collateralized by Federal Home Loan Mortgage Corp. 3.250%, 2/25/11 and Federal National Mortgage Assn. 1.000%, 11/23/11) 0.220% 9/8/10 35,800 35,800 Societe Generale (Dated 8/17/10, Repurchase Value $84,215,000, collateralized by U.S. Treasury Inflation Adjusted Bond 3.625%, 4/15/28 and U.S. Treasury Note 1.000%, 12/31/11) 0.210% 9/17/10 84,200 84,200 Societe Generale (Dated 8/6/10, Repurchase Value $87,532,000, collateralized by Federal Home Loan Bank 0.500%, 6/30/11 and Federal National Mortgage Assn. 1.000%-5.625%, 11/23/11-7/15/37) 0.220% 10/4/10 87,500 87,500 Total Repurchase Agreements (Cost $3,663,285) Shares Money Market Fund (1.1%) 5 Vanguard Municipal Cash Management Fund ( Cost $241,323) 0.266% 241,322,998 241,323 Face Amount ($000) Tax-Exempt Municipal Bonds (1.4%) Arizona Health Fac. Auth. Rev. (Banner Health) VRDO 0.280% 9/7/10 7,100 7,100 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.230% 9/7/10 4,000 4,000 Boone County KY Pollution Rev. (Duke Energy Inc. Project) VRDO 0.250% 9/7/10 5,000 5,000 California Health Fac. Finance Auth. Rev. (Stanford Hosp.) VRDO 0.260% 9/7/10 13,600 13,600 California Housing Finance Agency Home Mortgage Rev. VRDO 0.290% 9/7/10 3,465 3,465 California Housing Finance Agency Home Mortgage Rev. VRDO 0.290% 9/7/10 5,305 5,305 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.240% 9/7/10 6,900 6,900 California State Dept. of Water Resources Power Supply Rev. VRDO 0.230% 9/7/10 8,900 8,900 California Statewide Communities Dev. Auth. Rev. (Los Angeles County Museum) VRDO 0.220% 9/7/10 3,750 3,750 Connecticut State Health & Educ. Fac. Auth. Rev. (Yale Univ.) VRDO 0.230% 9/7/10 6,700 6,700 Delaware River Port Auth. Pennsylvania & New Jersey Rev. VRDO 0.260% 9/7/10 13,200 13,200 District of Columbia Rev. (Georgetown Univ.) VRDO 0.260% 9/7/10 9,575 9,575 Fairfax County VA Econ. Dev. Auth. Rev. VRDO 0.290% 9/7/10 2,300 2,300 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Baylor College of Medicine) VRDO 0.310% 9/7/10 11,000 11,000 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 4,250 4,250 Jacksonville FL Captial Project Rev. VRDO 0.310% 9/7/10 5,900 5,900 Los Angeles CA Wastewater System Rev. VRDO 0.240% 9/7/10 4,500 4,500 Los Angeles CA Wastewater System Rev. VRDO 0.220% 9/7/10 8,100 8,100 Los Angeles CA Wastewater System Rev. VRDO 0.300% 9/7/10 6,000 6,000 Los Angeles CA Wastewater System Rev. VRDO 0.300% 9/7/10 5,100 5,100 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.270% 9/7/10 12,600 12,600 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.230% 9/7/10 4,500 4,500 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) VRDO 0.240% 9/7/10 6,350 6,350 New Jersey Econ. Dev. Auth. Rev. VRDO 0.270% 9/7/10 16,500 16,500 New Jersey Health Care Fac. Financing Auth. Rev. (AHS Hosp. Corp.) VRDO 0.290% 9/7/10 8,400 8,400 New Jersey Transp. Trust Fund Auth. Rev. VRDO 0.260% 9/7/10 7,800 7,800 New Mexico Finance Auth. Transp. Rev. VRDO 0.320% 9/7/10 8,800 8,800 New York City NY GO VRDO 0.240% 9/7/10 6,300 6,300 New York State Housing Finance Agency Rev. (Clinton Green North) VRDO 0.280% 9/7/10 5,300 5,300 New York State Housing Finance Agency Rev. (West 31st Street) VRDO 0.280% 9/7/10 9,400 9,400 New York State Housing Finance Agency Rev. VRDO 0.280% 9/7/10 8,500 8,500 New York State Housing Finance Agency Rev. VRDO 0.270% 9/7/10 3,700 3,700 North Texas Tollway Auth. Rev. VRDO 0.270% 9/7/10 3,250 3,250 Oregon State Fac. Auth. Rev. (PeaceHealth) VRDO 0.240% 9/7/10 8,000 8,000 Pennsylvania Higher Educ. Fac. Auth. Rev. (Univ. of Pennsylvania Health System) VRDO 0.310% 9/7/10 11,600 11,600 Pittsburgh PA Water & Sewer Auth. Rev. VRDO 0.310% 9/7/10 14,200 14,200 Raleigh Durham NC Airport Auth. Rev. VRDO 0.300% 9/7/10 2,390 2,390 6 Seattle WA Muni. Light & Power Rev. TOB VRDO 0.320% 9/7/10 1,500 1,500 South Carolina Transp. Infrastructure Rev. VRDO 0.270% 9/7/10 12,000 12,000 Univ. of Texas Rev. VRDO 0.200% 9/7/10 8,800 8,800 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 3,750 3,750 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 4,500 4,500 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Washington Health Care Fac. Auth. (Swedish Health Services) VRDO 0.270% 9/7/10 4,750 4,750 Total Tax-Exempt Municipal Bonds (Cost $307,535) Total Investments (100.7%) (Cost $22,828,131) Other Assets and Liabilities (-0.7%) Other Assets 172,376 Liabilities (327,772) (155,396) Net Assets (100%) Applicable to 22,673,933,062 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value per Share At August 31, 2010, net assets consisted of: Amount ($000) Paid-in-Capital 22,673,933 Undistributed Net Investment Income  Accumulated Net Realized Losses (1,198) Net Assets 22,672,735  See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors". At August 31, 2010, the aggregate value of these securities was $1,940,407,000, representing 8.6% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, the value of this security represented 0.0% of net assets. GO - General Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Year Ended August 31, 2010 ($000) Investment Income Income Interest 1 59,836 Total Income 59,836 Expenses The Vanguard GroupNote B Management and Administrative 1,275 Total Expenses 1,275 Net Investment Income 58,561 Realized Net Gain (Loss) on Investment Securities Sold 103 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $454,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 58,561 193,350 Realized Net Gain (Loss) 103 (1,217) Net Increase (Decrease) in Net Assets Resulting from Operations 58,664 192,133 Distributions Net Investment Income (58,561) (193,350) Realized Capital Gain   Total Distributions (58,561) (193,350) Capital Share Transactions Issued 250,969,072 232,145,467 Issued in Lieu of Cash Distributions 58,561 193,350 Redeemed (254,313,155) (229,283,822) Net Increase (Decrease) from Capital Share Transactions (3,285,522) 3,054,995 Total Increase (Decrease) (3,285,419) 3,053,778 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .002 .010 .036 .053 .046 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .002 .010 .036 .053 .046 Distributions Dividends from Net Investment Income (.002) (.010) (.036) (.053) (.046) Distributions from Realized Capital Gains      Total Distributions (.002) (.010) (.036) (.053) (.046) Net Asset Value, End of Period Total Return 0.23% 1.04% 3.69% 5.48% 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $22,673 $25,958 $22,904 $18,781 $16,221 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.01% Ratio of Net Investment Income to Average Net Assets 0.23% 0.97% 3.50% 5.34% 4.61% See accompanying Notes, which are an integral part of the Financial Statements. Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2007-2010), and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2010, the fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of August 31, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. Municipal Cash Management Fund Statement of Net Assets As of August 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. In addition, the fund publishes its holdings on a monthly basis at vanguard.com. Face Market Maturity Amount Value  Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) Alabama (0.5%) 1 Alabama Public School & College Auth. TOB VRDO 0.350% 9/7/10 (4) 12,230 12,230 Pell City AL Special Care Fac. Financing Auth. Rev. (Noland Health Service) VRDO 0.300% 9/7/10 LOC 5,000 5,000 17,230 Arizona (0.7%) Arizona Board Regents Arizona State Univ. System Rev. VRDO 0.250% 9/7/10 LOC 19,100 19,100 1 Phoenix AZ Civic Improvement Corp. Transit Rev. TOB VRDO 0.310% 9/7/10 (13) 4,500 4,500 23,600 California (3.7%) 1 Atwater CA Public Financing Auth. Wastewater Rev. TOB VRDO 0.300% 9/7/10 (4) 16,995 16,995 1 Bay Area Toll Auth. CA Toll Bridge Rev. (San Francisco Bay Area) TOB VRDO 0.310% 9/7/10 7,500 7,500 1 California Dept. of Veteran Affairs Rev. TOB VRDO 0.300% 9/7/10 10,000 10,000 California GO VRDO 0.260% 9/7/10 LOC 10,000 10,000 California Housing Finance Agency Home Mortgage Rev. VRDO 0.300% 9/7/10 LOC 4,035 4,035 California Housing Finance Agency Multifamily Housing Rev. VRDO 0.300% 9/7/10 LOC 2,955 2,955 California Statewide Communities Dev. Auth. Multifamily Housing Rev. (Ridgeway Apartments) VRDO 0.250% 9/7/10 LOC 5,300 5,300 1 California Statewide Communities Dev. Auth. Rev. (Sutter Health) TOB VRDO 0.300% 9/7/10 6,230 6,230 1 East Bay CA Muni. Util. Dist. Water System Rev. TOB VRDO 0.300% 9/7/10 (14) 9,000 9,000 1 Foothill-De Anza CA Community College Dist. TOB VRDO 0.310% 9/7/10 7,500 7,500 Riverside County CA Transp. Commission Sales Tax Rev. VRDO 0.270% 9/7/10 13,775 13,775 Sacramento CA Transp. Auth. Sales Tax Rev. VRDO 0.250% 9/7/10 5,400 5,400 1 San Francisco CA Bay Area Rapid Transit Rev. TOB VRDO 0.300% 9/7/10 5,000 5,000 1 Semitropic CA Water Storage Dist. Rev. TOB VRDO 0.300% 9/7/10 5,000 5,000 South Placer CA Wastewater Auth. Rev. VRDO 0.270% 9/7/10 LOC 9,800 9,800 118,490 Colorado (3.7%) Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.260% 9/1/10 LOC 10,100 10,100 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.260% 9/1/10 LOC 1,420 1,420 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.260% 9/1/10 LOC 11,215 11,215 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.260% 9/1/10 LOC 11,870 11,870 1 Colorado Health Fac. Auth. Rev. (Catholic Health Initiatives) TOB VRDO 0.350% 9/7/10 (4) 9,995 9,995 Colorado Health Fac. Auth. Rev. (Catholic Health Initiatives) VRDO 0.270% 9/7/10 10,000 10,000 Colorado Health Fac. Auth. Rev. (Sisters of Charity Health System Inc.) VRDO 0.260% 9/7/10 15,000 15,000 Colorado Health Fac. Auth. Rev. (Sisters of Charity Health System Inc.) VRDO 0.270% 9/7/10 13,300 13,300 Colorado Housing & Finance Auth. Multi-Family Mortgage Bonds VRDO 0.280% 9/7/10 LOC 4,610 4,610 Colorado Housing & Finance Auth. Multi-Family Mortgage Bonds VRDO 0.280% 9/7/10 LOC 3,630 3,630 Colorado Housing & Finance Auth. Single Family Mortgage Bonds Rev. VRDO 0.270% 9/7/10 LOC 16,000 16,000 Midcities Metro. Dist. CO VRDO 0.270% 9/7/10 LOC 5,000 5,000 Univ. of Colorado Hosp. Auth. Rev. VRDO 0.290% 9/7/10 LOC 7,900 7,900 120,040 Connecticut (2.0%) Connecticut Housing Finance Auth. Rev. Housing Mortgage Finance Program VRDO 0.280% 9/1/10 40,200 40,200 Connecticut Housing Finance Auth. Rev. Housing Mortgage Finance Program VRDO 0.280% 9/1/10 5,095 5,095 1 Connecticut State Health & Educ. Fac. Auth. (Yale Univ.) TOB VRDO 0.260% 9/1/10 6,900 6,900 1 Connecticut State Health & Educ. TOB VRDO 0.300% 9/7/10 10,330 10,330 62,525 Delaware (0.3%) Delaware Econ. Dev. Auth. Rev. (Archmere Academy Project) VRDO 0.290% 9/7/10 LOC 9,850 9,850 District of Columbia (1.2%) 1 District of Columbia GO TOB VRDO 0.300% 9/7/10 LOC 21,390 21,390 District of Columbia Rev. (Center for Strategic and International Studies, Inc. Issue) VRDO 0.260% 9/7/10 LOC 6,730 6,730 District of Columbia Rev. (Washington Center for Internships) VRDO 0.300% 9/7/10 LOC 4,800 4,800 1 District of Columbia Water & Sewer Auth. Public Util. Rev. TOB VRDO 0.350% 9/7/10 (12) 4,010 4,010 36,930 Florida (8.3%) Florida Dept. of Environmental Protection & Preservation Rev. VRDO 0.300% 9/7/10 (12) 10,560 10,560 Florida Gulf Coast Univ. Financing Corp. VRDO 0.270% 9/7/10 LOC 5,500 5,500 Highlands County FL Health Fac. Auth. Rev. (Adventist/Sunbelt) VRDO 0.270% 9/7/10 LOC 13,115 13,115 Hillsborough County FL School Board COP (Master Lease Program) VRDO 0.250% 9/1/10 LOC 26,000 26,000 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Jacksonville FL Captial Project Rev. VRDO 0.310% 9/7/10 LOC 32,815 32,815 Jacksonville FL Econ. Dev. Fac. Rev. (Holland Sheltair) VRDO 0.300% 9/7/10 LOC 8,785 8,785 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.260% 9/7/10 26,880 26,880 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.270% 9/7/10 12,065 12,065 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.270% 9/7/10 7,740 7,740 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.290% 9/7/10 LOC 13,795 13,795 Jacksonville FL Transp. Rev. VRDO 0.290% 9/7/10 LOC 11,550 11,550 Miami FL Health Fac. Auth. (Catholic Health East) VRDO 0.260% 9/7/10 LOC 10,500 10,500 Miami FL Health Fac. Auth. (Catholic Health East) VRDO 0.300% 9/7/10 LOC 15,170 15,170 Miami-Dade County FL IDA Rev. (American Pub Media Group Project) VRDO 0.260% 9/1/10 LOC 10,300 10,300 1 Miami-Dade County FL Special Obligation TOB VRDO 0.270% 9/1/10 LOC 17,490 17,490 Miami-Dade County FL Special Obligation VRDO 0.240% 9/7/10 LOC 10,000 10,000 Miami-Dade County FL Sports Franchise Fac. Tax Rev. VRDO 0.290% 9/7/10 LOC 23,000 23,000 1 Tallahassee FL Energy System Rev. TOB VRDO 0.310% 9/7/10 10,000 10,000 265,265 Georgia (1.6%) Atlanta GA Dev. Auth. Rev. (Georgia Aquarium, Inc. Project) VRDO 0.300% 9/7/10 LOC 10,000 10,000 1 Augusta GA Water & Sewer Rev. TOB VRDO 0.330% 9/7/10 (4) 7,645 7,645 Gwinnett County GA Hosp. Auth. Rev. (Gwinnett Hosp. System Inc.) VRDO 0.290% 9/7/10 LOC 13,430 13,430 1 Gwinnett County GA School Dist. GO TOB VRDO 0.290% 9/7/10 13,505 13,505 Metro. Atlanta GA Rapid Transp. Auth. Georgia Sales Tax Rev. VRDO 0.270% 9/7/10 LOC 5,000 5,000 Valdosta & Lowndes County GA Hosp. Auth. Rev. (South GA Medical Center Project) VRDO 0.300% 9/7/10 LOC 2,700 2,700 52,280 Hawaii (0.3%) Honolulu HI City & County CP 0.260% 10/13/10 5,000 5,000 Honolulu HI City & County CP 0.260% 10/13/10 5,000 5,000 10,000 Idaho (1.9%) Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 LOC 44,185 44,185 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 LOC 17,000 17,000 61,185 Illinois (9.4%) 1 Chicago IL Board of Educ. GO TOB VRDO 0.300% 9/7/10 LOC 9,522 9,522 1 Chicago IL GO TOB VRDO 0.290% 9/7/10 14,400 14,400 Chicago IL Sales Tax Rev. VRDO 0.250% 9/1/10 30,755 30,755 Chicago IL Wastewater Transmission Rev. VRDO 0.250% 9/1/10 LOC 8,500 8,500 Chicago IL Wastewater Transmission Rev. VRDO 0.250% 9/1/10 LOC 19,800 19,800 1 Chicago IL Water Rev. TOB VRDO 0.350% 9/7/10 (4) 7,795 7,795 Chicago IL Water Rev. VRDO 0.310% 9/7/10 LOC 26,715 26,715 Chicago IL Water Rev. VRDO 0.320% 9/7/10 LOC 3,200 3,200 Illinois Educ. Fac. Auth. Rev. (Univ. of Chicago) VRDO 0.230% 9/7/10 12,006 12,006 Illinois Finance Auth. PCR (Commonwealth Edison Co.) VRDO 0.290% 9/7/10 LOC 7,800 7,800 Illinois Finance Auth. Rev. (Advocate Health) VRDO 0.270% 9/7/10 11,365 11,365 Illinois Finance Auth. Rev. (Bradley Univ.) VRDO 0.260% 9/7/10 LOC 10,000 10,000 Illinois Finance Auth. Rev. (Bradley Univ.) VRDO 0.260% 9/7/10 LOC 4,000 4,000 Illinois Finance Auth. Rev. (Northwestern Memorial Hosp.) VRDO 0.250% 9/1/10 32,985 32,985 Illinois Finance Auth. Rev. (Northwestern Memorial Hosp.) VRDO 0.250% 9/1/10 29,700 29,700 Illinois Finance Auth. Rev. (Univ. of Chicago) VRDO 0.230% 9/7/10 17,446 17,446 1 Illinois GO TOB VRDO 0.270% 9/1/10 LOC 40,100 40,100 Illinois Health Fac. Auth. Rev. (Northwestern Memorial Hosp.) VRDO 0.250% 9/1/10 16,000 16,000 302,089 Indiana (4.2%) 1 Indiana Bond Bank Rev. TOB VRDO 0.300% 9/7/10 LOC 5,910 5,910 Indiana Dev. Finance Auth. Rev. (Children's Museum) VRDO 0.300% 9/7/10 1,250 1,250 Indiana Finance Auth. Health System Rev. (Sisters St. Francis) VRDO 0.300% 9/7/10 LOC 11,000 11,000 1 Indiana Finance Auth. Highway Rev. TOB VRDO 0.330% 9/7/10 14,485 14,485 Indiana Finance Auth. Rev. (Lease Appropriation) VRDO 0.250% 9/1/10 31,000 31,000 Indiana Finance Auth. Rev. (Lease Appropriation) VRDO 0.260% 9/1/10 28,050 28,050 Indiana Finance Auth. Rev. (Lease Appropriation) VRDO 0.280% 9/7/10 20,000 20,000 Indiana Health & Educ. Fac. Financing Auth. Rev. (Clarian Health Obligated Group) VRDO 0.270% 9/7/10 LOC 17,730 17,730 1 Indiana Muni. Power Agency Rev. TOB VRDO 0.310% 9/7/10 (13) 4,985 4,985 134,410 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Iowa (0.9%) Iowa Finance Auth. Health Fac. Rev. (Iowa Health System) VRDO 0.250% 9/1/10 LOC 4,900 4,900 Iowa Higher Educ. Loan Auth. Rev. Private College Fac. Rev. (St. Ambrose University) VRDO 0.260% 9/1/10 LOC 20,000 20,000 1 Iowa Special Obligation TOB VRDO 0.310% 9/7/10 4,700 4,700 29,600 Kentucky (2.1%) Christian County KY Association County Leasing Program Rev. VRDO 0.250% 9/1/10 LOC 25,175 25,175 Christian County KY Association County Leasing Program Rev. VRDO 0.250% 9/1/10 LOC 4,855 4,855 Christian County KY Association County Leasing Program Rev. VRDO 0.250% 9/1/10 LOC 14,300 14,300 Trimble County KY Association of Counties Leasing Trust Lease Program Rev. VRDO 0.250% 9/1/10 LOC 24,400 24,400 68,730 Louisiana (0.2%) Louisiana Public Fac. Auth. Rev. (Christus Health) VRDO 0.260% 9/7/10 LOC 7,000 7,000 Maryland (0.5%) Maryland Health & Higher Educ. Fac. Auth. Rev. Suburban Hosp. Issue VRDO 0.260% 9/7/10 LOC 4,300 4,300 Montgomery County MD CP 0.310% 11/8/10 10,000 10,000 14,300 Massachusetts (2.9%) Massachusetts Dept. of Transp. Metro Highway System Rev. VRDO 0.280% 9/7/10 8,100 8,100 Massachusetts Dev. Finance Agency Rev. (Boston Univ.) VRDO 0.260% 9/7/10 LOC 12,200 12,200 Massachusetts Dev. Finance Agency Rev. (Boston Univ.) VRDO 0.270% 9/7/10 LOC 14,295 14,295 1 Massachusetts GO TOB VRDO 0.290% 9/7/10 18,455 18,455 1 Massachusetts GO TOB VRDO 0.300% 9/7/10 4,800 4,800 1 Massachusetts GO TOB VRDO 0.300% 9/7/10 LOC 7,625 7,625 Massachusetts GO VRDO 0.270% 9/7/10 20,000 20,000 1 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) TOB VRDO 0.280% 9/7/10 3,250 3,250 Massachusetts Water Resources Auth. Rev. VRDO 0.240% 9/7/10 3,000 3,000 91,725 Michigan (1.9%) Green Lake Township MI Econ. Dev. Corp. Rev. (Interlochen Center Project) VRDO 0.250% 9/1/10 LOC 12,300 12,300 Michigan Hosp. Finance Auth. Rev. (Ascension Health) VRDO 0.250% 9/7/10 10,000 10,000 Michigan Strategic Fund Limited Obligation Rev. (Henry Ford Museum) VRDO 0.270% 9/1/10 LOC 11,250 11,250 Oakland Univ. of Michigan Rev. VRDO 0.300% 9/7/10 LOC 10,000 10,000 Univ. of Michigan Hosp. Rev. (Medical Service Plan) VRDO 0.250% 9/1/10 7,065 7,065 Univ. of Michigan Hosp. Rev. (Medical Service Plan) VRDO 0.250% 9/7/10 1,600 1,600 Univ. of Michigan Hosp. Rev. VRDO 0.250% 9/1/10 2,600 2,600 Univ. of Michigan Hosp. Rev. VRDO 0.250% 9/1/10 1,000 1,000 1 Wayne MI Univ. of Michigan Univ. Rev. TOB VRDO 0.280% 9/1/10 (4) 4,995 4,995 60,810 Minnesota (0.3%) Hennepin County MN Rev. VRDO 0.250% 9/7/10 5,000 5,000 Minneapolis & St. Paul MN Housing & Redev. Auth. Health Care System Rev. (Children's Hosp. Clinics) VRDO 0.270% 9/1/10 (4) 3,100 3,100 Minnesota Higher Educ. Fac. Auth. Rev. (Carleton College) VRDO 0.270% 9/7/10 2,885 2,885 10,985 Mississippi (1.7%) Mississippi Business Finance Corp. Rev. (Promenade D'Iberville Project) VRDO 0.290% 9/7/10 LOC 7,390 7,390 Mississippi Business Finance Corp. Rev. VRDO 0.290% 9/7/10 LOC 12,825 12,825 Mississippi Business Finance Corp. Rev. VRDO 0.290% 9/7/10 LOC 5,500 5,500 Mississippi Dev. Bank Special Obligation (Magnolia Regional Health Project) VRDO 0.300% 9/7/10 LOC 10,000 10,000 Mississippi GO (Nissan Project) VRDO 0.310% 9/7/10 10,000 10,000 1 Univ. of Southern Mississippi Educ. Building Corp. Rev. TOB VRDO 0.350% 9/7/10 (4) 9,610 9,610 55,325 Missouri (1.2%) Curators of the Univ. of Missouri System Fac. Rev. VRDO 0.260% 9/7/10 29,790 29,790 Missouri Health & Educ. Fac. Auth. (Assemblies of God College) VRDO 0.310% 9/7/10 LOC 8,405 8,405 38,195 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Montana (0.3%) Montana State Board of Regents Higher Educ. Rev. VRDO 0.250% 9/1/10 LOC 9,650 9,650 Nebraska (1.7%) Central Plains Energy Project Nebraska Gas Project Rev. (Project No. 2) VRDO 0.300% 9/7/10 9,960 9,960 Douglas County NE Hosp. Auth. Rev. (Children's Hosp.) VRDO 0.250% 9/1/10 LOC 5,050 5,050 1 Nebraska Public Power Agency Rev. TOB VRDO 0.310% 9/7/10 (13) 10,190 10,190 1 Nebraska Public Power Dist. Rev. TOB VRDO 0.310% 9/7/10 (13) 5,000 5,000 1 Nebraska Public Power TOB VRDO 0.300% 9/7/10 LOC 24,620 24,620 54,820 Nevada (1.9%) Nevada Housing Division Multi-Unit Housing City Center VRDO 0.300% 9/7/10 5,000 5,000 Reno NV Sales Tax Rev. VRDO 0.250% 9/1/10 LOC 55,570 55,570 60,570 New Hampshire (0.5%) New Hampshire Health & Educ. Fac. Auth. Rev. (Southern New Hampshire Univ.) VRDO 0.250% 9/7/10 LOC 14,420 14,420 New Jersey (1.6%) 1 New Jersey Transp. Trust Fund TOB VRDO 0.300% 9/7/10 LOC 32,800 32,800 New Jersey Turnpike Auth. Rev. VRDO 0.320% 9/7/10 LOC 18,900 18,900 51,700 New Mexico (1.8%) New Mexico Finance Auth. Transp. Rev. VRDO 0.260% 9/7/10 LOC 16,435 16,435 New Mexico Hosp. Equipment Loan Council Hosp. System Rev. (Presbyterian Healthcare Services) VRDO 0.280% 9/7/10 19,640 19,640 New Mexico Hosp. Equipment Loan Council Hosp. System Rev. (Presbyterian Healthcare Services) VRDO 0.280% 9/7/10 10,615 10,615 New Mexico Mun. Energy Acquisition Auth. (Gas Supply) VRDO 0.300% 9/7/10 10,000 10,000 56,690 New York (8.4%) 1 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) TOB VRDO 0.310% 9/7/10 (4) 16,000 16,000 1 Metro. New York Transp. Auth. Rev. TOB VRDO 0.310% 9/7/10 (4) 8,000 8,000 Metro. New York Transp. Auth. Rev. VRDO 0.250% 9/7/10 LOC 4,000 4,000 New York City NY GO VRDO 0.260% 9/1/10 LOC 5,000 5,000 New York City NY GO VRDO 0.270% 9/1/10 (4) 10,650 10,650 New York City NY GO VRDO 0.270% 9/1/10 (4) 4,900 4,900 New York City NY GO VRDO 0.250% 9/7/10 LOC 22,315 22,315 New York City NY GO VRDO 0.260% 9/7/10 LOC 7,915 7,915 New York City NY GO VRDO 0.300% 9/7/10 LOC 15,000 15,000 New York City NY Housing Dev. Corp. Rev. (Multi-Family Rent Housing - Columbus Apartments) VRDO 0.270% 9/7/10 LOC 15,300 15,300 New York City NY Housing Dev. Corp. Rev. VRDO 0.270% 9/7/10 LOC 16,945 16,945 New York City NY Transitional Finance Auth. Rev. VRDO 0.250% 9/7/10 24,400 24,400 New York City NY Transitional Finance Auth. Rev. VRDO 0.260% 9/7/10 14,105 14,105 New York Liberty Dev. Corp. Rev. PUT 0.500% 1/18/11 (Prere.) 30,000 30,000 1 New York State Dormitory Auth. Rev. (New York Univ.) TOB VRDO 0.300% 9/7/10 8,535 8,535 1 New York State Dormitory Auth. Rev. (New York Univ.) TOB VRDO 0.310% 9/7/10 6,500 6,500 New York State Dormitory Auth. Rev. Non State Supported Debt (New York Law School) VRDO 0.260% 9/7/10 LOC 6,800 6,800 New York State Housing Finance Agency Rev. (DeKalb Ave. Housing) VRDO 0.280% 9/7/10 LOC 8,800 8,800 New York State Local Govt. Assistance Corp. VRDO 0.270% 9/7/10 25,000 25,000 New York State Mortgage Agency Rev. VRDO 0.290% 9/7/10 1,835 1,835 Tompkins County NY IDA Civic Fac. (Ithaca College) VRDO 0.280% 9/7/10 LOC 10,000 10,000 1 Triborough Bridge & Tunnel Auth. New York Rev. TOB VRDO 0.300% 9/7/10 6,795 6,795 268,795 North Carolina (4.4%) 1 Charlotte NC COP TOB VRDO 0.300% 9/7/10 7,860 7,860 Mecklenburg County NC COP VRDO 0.300% 9/7/10 4,500 4,500 North Carolina Capital Fac. Finance Agency Rev. (YMCA of the Triangle) VRDO 0.310% 9/7/10 LOC 3,690 3,690 North Carolina GO VRDO 0.270% 9/7/10 36,000 36,000 North Carolina Medical Care Comm. Hosp. (Moses H. Cone Memorial Hosp.) VRDO 0.270% 9/7/10 24,640 24,640 North Carolina Medical Care Comm. Hosp. Rev. (Baptist Hosp.) VRDO 0.290% 9/7/10 LOC 7,000 7,000 Raleigh Durham NC Airport Auth. Rev. VRDO 0.300% 9/7/10 LOC 30,690 30,690 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Union County NC GO VRDO 0.290% 9/7/10 28,055 28,055 142,435 Ohio (7.7%) Allen County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) VRDO 0.250% 9/1/10 LOC 9,900 9,900 Allen County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) VRDO 0.250% 9/1/10 LOC 2,980 2,980 Cleveland-Cuyahoga County OH Port Auth. Rev. (Museum of Art) VRDO 0.260% 9/7/10 10,000 10,000 Columbus OH Regional Airport Auth. Airport Refunding Rev. (Oasbo Expanded Asset Program) VRDO 0.300% 9/7/10 LOC 12,900 12,900 Franklin County OH Hosp. Rev. (Doctors OhioHealth Corp) VRDO 0.300% 9/7/10 LOC 11,935 11,935 Franklin County OH Hosp. Rev. (Nationwide Hosp.) VRDO 0.260% 9/7/10 4,000 4,000 Franklin County OH Hosp. Rev. (OhioHealth Corp.) VRDO 0.300% 9/7/10 18,400 18,400 Lancaster Port Auth. Ohio Gas Rev. VRDO 0.300% 9/7/10 8,350 8,350 Ohio Common Schools GO VRDO 0.240% 9/7/10 14,210 14,210 Ohio Common Schools GO VRDO 0.240% 9/7/10 5,405 5,405 Ohio GO VRDO 0.240% 9/7/10 5,675 5,675 Ohio GO VRDO 0.240% 9/7/10 1,300 1,300 Ohio GO VRDO 0.270% 9/7/10 11,740 11,740 Ohio Higher Educ. Fac. Comm. Rev. (Case Western Reserve Univ.) CP 0.430% 9/14/10 10,800 10,800 Ohio Higher Educ. Fac. Comm. Rev. (Cleveland Health Clinic) VRDO 0.230% 9/1/10 10,200 10,200 Ohio Higher Educ. Fac. Comm. Rev. (Northern Univ.) VRDO 0.310% 9/7/10 LOC 2,775 2,775 Ohio Higher Educ. Fac. Comm. Rev. (Oberlin College Project) VRDO 0.280% 9/7/10 10,500 10,500 Ohio Higher Educ. Fac. Comm. Rev. (Xavier Univ.) VRDO 0.270% 9/7/10 LOC 4,275 4,275 1 Ohio Higher Educ. GO TOB VRDO 0.290% 9/7/10 5,790 5,790 Ohio Infrastructure Improvement GO VRDO 0.270% 9/7/10 7,565 7,565 Ohio State Univ. General Receipts Rev. VRDO 0.240% 9/7/10 11,470 11,470 Ohio Water Dev. Auth. PCR (FirstEnergy Generation Corp. Project) VRDO 0.250% 9/1/10 LOC 11,800 11,800 Ohio Water Dev. Auth. PCR (FirstEnergy) VRDO 0.280% 9/7/10 LOC 30,365 30,365 Ohio Water Dev. Auth. Rev. (Pure Water) VRDO 0.270% 9/7/10 24,640 24,640 246,975 Oklahoma (1.0%) Oklahoma Dev. Finance Auth. Rev. (Integris) VRDO 0.280% 9/1/10 (12) 6,585 6,585 Oklahoma Turnpike Auth. Rev. VRDO 0.250% 9/1/10 26,900 26,900 33,485 Oregon (0.6%) Oregon State Housing & Community Services Dept. Mortgage Rev. VRDO 0.270% 9/7/10 9,145 9,145 1 Washington Clackamas & Yamhill County OR School Dist. TOB VRDO 0.300% 9/7/10 LOC 10,030 10,030 19,175 Pennsylvania (1.9%) Delaware County PA IDA Solid Waste Rev. (Scott Paper Co.) VRDO 0.320% 9/7/10 13,490 13,490 Delaware County PA IDA Solid Waste Rev. (Scott Paper Co.) VRDO 0.320% 9/7/10 9,900 9,900 1 Pennsylvania GO TOB VRDO 0.300% 9/7/10 10,055 10,055 1 Pennsylvania Turnpike Comm. Registration Fee Rev. TOB VRDO 0.290% 9/7/10 (4) 9,820 9,820 Pennsylvania Turnpike Comm. Registration Fee Rev. VRDO 0.300% 9/7/10 (4) 8,000 8,000 Philadelphia PA Water & Waste Water Rev. VRDO 0.310% 9/7/10 LOC 9,950 9,950 61,215 South Carolina (0.7%) Charleston County SC Hosp. Rev. (CareAlliance Health Services - Roper St. Francis Healthcare) VRDO 0.250% 9/1/10 (4)LOC 8,000 8,000 South Carolina Jobs Econ. Dev. Auth. Hosp. Fac. Rev. (Sisters of Charity Providence Hosp.) VRDO 0.290% 9/7/10 LOC 6,750 6,750 South Carolina Jobs Econ. Dev. Auth. Hosp. Improvement Rev. (Regional Medical Center) VRDO 0.300% 9/7/10 LOC 6,225 6,225 20,975 Tennessee (1.8%) Jackson TN Energy Auth. Water System Rev. VRDO 0.300% 9/7/10 LOC 16,000 16,000 Shelby County TN GO VRDO 0.280% 9/7/10 25,250 25,250 1 Shelby County TN Health Educ. & Housing Fac. Board Rev. (St. Jude Children's Research Hosp.) TOB VRDO 0.300% 9/7/10 5,000 5,000 Tennessee School Board Auth. Higher Educ. Fac. CP 0.300% 9/17/10 10,000 10,000 56,250 Texas (6.7%) 1 Cypress-Fairbanks TX Independent School Dist. GO TOB VRDO 0.280% 9/1/10 4,995 4,995 Denton TX Independent School Dist. VRDO 0.300% 9/7/10 4,500 4,500 Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Methodist Hosp. System) VRDO 0.230% 9/1/10 10,400 10,400 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Harris County TX Health Fac. Dev. Corp. Hosp. Rev. (Texas Children's Hosp.) VRDO 0.250% 9/1/10 30,000 30,000 Harris County TX Health Fac. Dev. Corp. Rev. (Methodist Hosp. System) VRDO 0.230% 9/1/10 13,600 13,600 Houston TX Higher Educ. Finance Corp. (Rice Univ.) VRDO 0.280% 9/7/10 5,000 5,000 1 Houston TX Util. System Rev. TOB VRDO 0.300% 9/7/10 LOC 4,150 4,150 1 Houston TX Util. System Rev. TOB VRDO 0.310% 9/7/10 (13) 8,000 8,000 1 Northside TX Independent School Dist. GO TOB VRDO 0.300% 9/7/10 5,225 5,225 San Antonio TX Hotel Occupancy Tax Rev. VRDO 0.290% 9/7/10 LOC 7,450 7,450 1 Texas GO TOB VRDO 0.300% 9/7/10 6,000 6,000 Texas Small Business Industrial Dev. Corp. (Texas Public Fac. Capital Access) VRDO 0.300% 9/7/10 LOC 25,050 25,050 1 Texas State Transp. Comm. TOB VRDO 0.300% 9/7/10 1,515 1,515 1 Texas Transp. Comm. Mobility Fund GO TOB VRDO 0.300% 9/7/10 35,000 35,000 Texas Transp. Comm. Mobility Fund VRDO 0.260% 9/7/10 42,875 42,875 1 Univ. of Texas Permanent Univ. Fund Rev. TOB VRDO 0.310% 9/7/10 9,970 9,970 213,730 Utah (2.4%) Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.230% 9/1/10 20,800 20,800 Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.250% 9/1/10 28,400 28,400 Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.250% 9/1/10 26,490 26,490 75,690 Vermont (1.3%) Vermont Educ. & Health Buildings Agency Rev. (Middlebury College) VRDO 0.290% 9/7/10 31,100 31,100 Vermont Housing Finance Agency Single Family VRDO 0.240% 9/7/10 11,605 11,605 42,705 Virginia (2.8%) Albemarle County VA Econ. Dev. Auth. Hosp. Rev. (Martha Jefferson Hosp.) VRDO 0.290% 9/7/10 LOC 17,850 17,850 Alexandria VA IDA Rev. (Institute for Defense Analyses Project) VRDO 0.280% 9/7/10 LOC 16,765 16,765 Charlottesville VA IDA Fac. (Univ. Virginia Foundation Projects) VRDO 0.290% 9/7/10 LOC 9,595 9,595 Clarke County VA IDA Hosp. Fac. Rev. (Winchester Medical Center Inc.) VRDO 0.310% 9/7/10 (4) 1,100 1,100 Fairfax County VA IDA Rev. (Fairfax Hosp. System, Inc.) VRDO 0.290% 9/7/10 3,345 3,345 Farmville VA IDA Education Fac. Rev. (Longwood Student Housing Project) VRDO 0.310% 9/7/10 (12) 17,462 17,462 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.230% 9/7/10 11,200 11,200 1 Univ. of Virginia TOB VRDO 0.300% 9/7/10 6,600 6,600 Virginia College Building Auth. Educ. Fac. Rev. (21st Century College) VRDO 0.250% 9/1/10 6,700 6,700 90,617 Washington (1.5%) Chelan County WA Public Util. Dist. Rev. (Conservation Rev.) TOB VRDO 0.300% 9/7/10 6,955 6,955 1 Seattle WA Water System Rev. TOB VRDO 0.300% 9/7/10 (4) 5,060 5,060 1 Washington GO TOB VRDO 0.300% 9/7/10 7,995 7,995 Washington Health Care Fac. Auth. (Multicare Health System) VRDO 0.250% 9/1/10 (4) 19,710 19,710 1 Washington Health Care Fac. Auth. (PeaceHealth) TOB VRDO 0.310% 9/7/10 7,315 7,315 47,035 West Virginia (0.8%) West Virginia Econ. Dev. Auth. PCR (Ohio Power) VRDO 0.250% 9/7/10 LOC 10,000 10,000 West Virginia Hosp. Finance Auth. Rev. (Charleston Medical Center) VRDO 0.300% 9/7/10 LOC 16,650 16,650 26,650 Wisconsin (1.3%) Univ. of Wisconsin Hosp. & Clinics Auth. Rev. VRDO 0.250% 9/1/10 LOC 7,000 7,000 Wisconsin Health & Educ. Fac. Auth. Rev. (Aurora Health Care Inc.) VRDO 0.300% 9/7/10 LOC 13,000 13,000 Wisconsin Health & Educ. Fac. Auth. Rev. (Edgewood College) VRDO 0.250% 9/1/10 LOC 6,650 6,650 Wisconsin Health & Educ. Fac. Auth. Rev. (Gundersen Lutheran) VRDO 0.290% 9/7/10 LOC 10,000 10,000 Wisconsin Health & Educ. Fac. Auth. Rev. (Prohealth Care Inc.) VRDO 0.250% 9/1/10 LOC 5,815 5,815 42,465 Total Investments (100.6%) (Cost $3,226,611) 3,226,611 Other Assets and Liabilities (-0.6%) Other Assets 3,626 Liabilities (22,370) (18,744) Net Assets (100%) Municipal Cash Management Fund Amount ($000) Applicable to 3,207,753,910 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,207,867 Net Asset Value Per Share $1.00 At August 31, 2010, net assets consisted of: Paid-in Capital 3,207,867 Undistributed Net Investment Income  Accumulated Net Realized Gains  Net Assets 3,207,867  See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, the aggregate value of these securities was $604,672,000, representing 18.8% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. Municipal Cash Management Fund LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Municipal Cash Management Fund Statement of Operations Year Ended August 31, 2010 ($000) Investment Income Income Interest 7,147 Total Income 7,147 Expenses The Vanguard GroupNote B Management and Administrative 300 Total Expenses 300 Net Investment Income Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Statement of Changes in Net Assets Year Ended August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 6,847 15,036 Realized Net Gain (Loss)  100 Net Increase (Decrease) in Net Assets Resulting from Operations 6,847 15,136 Distributions Net Investment Income (6,847) (15,036) Realized Capital Gain   Total Distributions (6,847) (15,036) Capital Share Transactions (at $1.00) Issued 1,884,541 2,907,301 Issued in Lieu of Cash Distributions 6,847 15,036 Redeemed (1,201,108) (2,158,231) Net Increase (Decrease) from Capital Share Transactions 690,280 764,106 Total Increase (Decrease) 690,280 764,206 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .002 .010 .025 .036 .032 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .002 .010 .025 .036 .032 Distributions Dividends from Net Investment Income (.002) (.010) (.025) (.036) (.032) Distributions from Realized Capital Gains      Total Distributions (.002) (.010) (.025) (.036) (.032) Net Asset Value, End of Period Total Return 0.23% 1.04% 2.50% 3.71% 3.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,208 $2,518 $1,753 $1,285 $2,036 Ratio of Total Expenses to Average Net Assets 0.01% 0.01% 0.01% 0.01% 0.02% Ratio of Net Investment Income to Average Net Assets 0.23% 0.85% 2.42% 3.64% 3.16% See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Notes to Financial Statements Vanguard Municipal Cash Management Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in a variety of high-quality short-term municipal securities; the issuers abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2007-2010), and has concluded that no provision for federal income tax is required in the fund's financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2010, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of August 31, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. Special 2010 tax information (unaudited) for Vanguard CMT Funds The Municipal Cash Management Fund designates 100% of its income dividends as exempt-interest dividends. For non-resident alien shareholders invested in Market Liquidity Fund, 77.0% of income dividends are interest-related dividends. Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard CMT Funds and the Shareholders of Vanguard Market Liquidity Fund and Vanguard Municipal Cash Management Fund: In our opinion, the accompanying statements of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Market Liquidity Fund and Vanguard Municipal Cash Management Fund (constituting separate portfolios of Vanguard CMT Funds, hereafter referred to as the "Funds") at August 31, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2010 by correspondence with the custodians and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania October 11, 2010 ABOUT YOUR FUNDS EXPENSES As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Beginning Account Value Ending Account Value Expenses During February 28, 2010 August 31, 2010 Period Paid 1 Based on Actual Fund Return Market Liquidity Municipal Cash Management Based on Hypothetical 5% Yearly Return Market Liquidity Municipal Cash Management 1 The calculations are based on expenses incurred in the most recent six-month period. The funds' annualized six-month expense ratios for that period are: for the Market Liquidity Fund, 0.005%; for the Municipal Cash Management Fund, 0.01%; The dollar amounts shown as "Expenses Paid" are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any account service fee described in the prospectus. If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Institutional Expense Money Market Vanguard CMT Funds Ratio Funds Average Market Liquidity 0.005% 0.43% Municipal Cash Management 0.01  1 The expense ratios shown are from the prospectuses dated December 28, 2009 and represent estimated costs for the current fiscal year. The expense ratios for the fiscal year ended August 31, 2010, were 0.005% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Trustees Approve Advisory Arrangement The board of trustees of Vanguard Market Liquidity Fund and Municipal Cash Management Fund has renewed the funds investment advisory arrangement with The Vanguard Group, Inc. Vanguardthrough its Fixed Income Groupserves as the investment advisor to the funds. The board determined that continuing the funds internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the funds investment management over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguards experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the short- and long-term performance of the funds, including any periods of outperformance or underperformance of their peer groups. The board concluded that the funds have performed in line with expectations, and that their results have been consistent with their investment policies. Information about each funds most recent performance can be found on the Performance Summary pages of this report. Cost The board concluded that the funds expense ratios were well below the average expense ratios charged by funds in their respective peer groups and that the funds advisory expense ratios were also well below their peer-group averages. Information about the funds expense ratios appears in the About Your Funds Expenses section of this report. The board does not conduct a profitability analysis of Vanguard, because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces profits only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds low-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 163 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (19952008). Independent Trustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, and Monroe Community College Foundation. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer (retired 2009) and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. (diversified manufacturing and services) and Hewlett- Packard Co. (electronic computer manufacturing); Trustee of The Conference Board; Member of the Board of Managers of Delphi Automotive LLP (automotive components). Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu nication and the Graduate School of Education of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Development Corporation, and Greater Philadelphia Chamber of Commerce; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Vice President and Chief Global Diversity Officer since 2006 (retired 2008) and Member of the Executive Committee (retired 2008) of Johnson & Johnson (pharmaceuticals/consumer products); Vice President and Chief Information Officer of Johnson & Johnson (19972005); Director of the University Medical Center at Princeton and Womens Research and Education Institute; Member of the Advisory Board of the Maxwell School of Citizenship and Public Affairs at Syracuse University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer since 2005 (retired 2009) and Vice Chairman of the Board (20082009) of Cummins Inc. (industrial machinery); Director of SKF AB (industrial machinery), Hillenbrand, Inc. (specialized consumer services), Sauer-Danfoss Inc. (machinery), the Lumina Foundation for Education, and Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters at the University of Notre Dame. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Gund Professor of Finance and Banking at the Harvard Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Industries, Inc. (forklift trucks/housewares/lignite); Director of Goodrich Corporation (industrial products/ aircraft systems and services); Chairman of the Federal Reserve Bank of Cleveland; Trustee of The Cleveland Museum of Art. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President since 2007 and Chief Operating Officer since 2005 of Corning Incorporated (communications equipment); President of Corning Technologies (20012005); Director of Corning Incorporated and Dow Corning; Trustee of the Corning Incorporated Foundation and the Corning Museum of Glass; Overseer of the Amos Tuck School of Business Administration at Dartmouth College. Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group since 2008; Treasurer of each of the investment companies served by The Vanguard Group (19982008). Kathryn J. Hyatt Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group since 2008; Assistant Treasurer of each of the investment companies served by The Vanguard Group (19882008). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years: Managing Director of The Vanguard Group, Inc., since 2006; General Counsel of The Vanguard Group since 2005; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2005; Director and Senior Vice President of Vanguard Marketing Corporation since 2005; Principal of The Vanguard Group (19972006). Vanguard Senior Management Team R. Gregory Barton Michael S. Miller Mortimer J. Buckley James M. Norris Kathleen C. Gubanich Glenn W. Reed Paul A. Heller George U. Sauter Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 19962009 Chief Executive Officer and President, 19962008 Founder John C. Bogle Chairman and Chief Executive Officer, 19741996 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. CMTO 102010 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrants principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. The following members of the Audit Committee have been determined by the Registrants Board of Trustees to be Audit Committee Financial Experts serving on its Audit Committee, and to be independent: Charles D. Ellis, Rajiv L. Gupta, JoAnn Heffernan Heisen, André F. Perold, and Alfred M. Rankin, Jr. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended August 31, 2010: $36,000 Fiscal Year Ended August 31, 2009: $35,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended August 31, 2010: $3,607,060 Fiscal Year Ended August 31, 2009: $3,354,640 (b) Audit-Related Fees. Fiscal Year Ended August 31, 2010: $791,350 Fiscal Year Ended August 31, 2009: $876,210 Includes fees billed in connection with assurance and related services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (c) Tax Fees. Fiscal Year Ended August 31, 2010: $336,090 Fiscal Year Ended August 31, 2009: $423,070 Includes fees billed in connection with tax compliance, planning and advice services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group and related to income and excise taxes. (d) All Other Fees. Fiscal Year Ended August 31, 2010: $16,000 Fiscal Year Ended August 31, 2009: $0 Includes fees billed for services related to risk management and privacy matters. Services were provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (e) (1) Pre-Approval Policies. The policy of the Registrants Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; and (4) other registered investment companies in the Vanguard Group. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountants independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountants independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountants independence. The Registrants Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; or (4) other registered investment companies in the Vanguard Group. (2) No percentage of the principal accountants fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountants engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended August 31, 2010: $352,090 Fiscal Year Ended August 31, 2009: $423,070 Includes fees billed for non-audit services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountants independence. Item 5 : Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 21, 2010 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 21, 2010 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
